        Case 1:17-cv-09554-AKH Document 404 Filed 02/12/21 Page 1 of 1

                    FEGAN SCOTT, LLC          AIDALA, BERTUNA & KAMINS, PC
                 500 GRANT ST., SUITE 2900      546 Fifth Avenue, 6th Floor
                    PITTSBURGH, PA 15219           New York, NY 10036
                        (412) 346.4104                (212) 486-0011


                                                         February 12, 2021

Via ECF & Facsimile: 212-805-7942
Hon. Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 14D
New York, NY 10007-1312

       Re: Geiss v. The Weinstein Company et al., No. 17-cv-9554 (S.D.N.Y.)

Dear Judge Hellerstein:
        In the event the stay of the above matter is lifted, Plaintiff Melissa Thompson and
Defendant Harvey Weinstein, pursuant to this Court’s order dated February 9, 2021 (ECF 399),
advise this Court that Melissa Thompson’s deposition will occur on March 30, 2021, and Harvey
Weinstein’s deposition will occur on March 31, 2021 (subject to, and without Defendant’s
waiver of, the Court’s decision on Defendant’s motion to stay or adjourn [ECF 397/398]).


                                                      Respectfully submitted,

                                                      /s/ Lynn A. Ellenberger
                                                      Lynn A. Ellenberger
                                                      FEGAN SCOTT, LLC
                                                      500 Grant St., Suite 2900
                                                      Pittsburgh, PA 15219
                                                      Phone: 412.346.4104
                                                      lynn@feganscott.com

                                                      and

                                                      /s/ Imran H. Ansari
                                                      Imran H. Ansari
                                                      Aidala, Bertuna & Kamins PC
                                                      546 Fifth Avenue, 6th Floor
                                                      New York, NY 10036
                                                      Phone: 212.468.0011
                                                      iansari@aidalalaw.com
 Cc     Counsel of Record (via ECF)
